DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 05/17/2019 and 06/15/2021.  Claim 3 is pending and has been examined.

Election/Restriction
Applicant’s election without traverse of group II (claim 3) in the reply filed on 06/15/2021 is acknowledged.  It is noted that claims 1-2 (of group I) have been canceled.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. IPAD, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 3 is objected to because of the following informalities:  
As per claim 3, there is lack of antecedent basis for “the organization…” in lines 1-2 (e.g. remove “the”, etc.).   The term “it” in lines 6 and 8 should be spelled out for clarity and consistency (e.g. replace with “the timeline wall”, etc.).  The term “scalable” in lines 6 and 8 raises question as to whether the feature is limiting, or merely refers to intended use.  The term "may be" in lines 6 and 8 raises question as to whether the features following are limiting, or merely refer to intended use.  There is lack of antecedent basis for “the timeline” in line 7.  There is lack of antecedent basis for “the entire production” in line 9.  There is lack of antecedent basis for “the foundation” in lines 10-11.  It is unclear whether “the platform” in line 13 and line 35 is referring to the “collaboration and organizational platform” in line 4, or is different.  There is lack of antecedent basis for “the structure, script, and basic outline” in lines 13-14.  There is lack of antecedent basis for “the emotional progression” in lines 22-23.  It is unclear whether “the emotion progression of each character” in line 25 is referring to “the emotional progression of the theatrical production, or is different.  There is lack of antecedent basis for “the timing and length” in line 30.  There is lack of 
It is also noted that claim 3 is directed to a method, but the use of only semicolons and way the language is recited makes it difficult to determine which of the limitations are steps of the method and which of the limitations are just further descriptions of a step (e.g. it would be more clear if each step started with a verb [e.g. connecting, exhibiting, etc.] with a comma afterwards if it is followed by further descriptions [e.g. “exhibiting a timeline wall by the collaboration and organizational platform, wherein the timeline wall…”] or with a semicolon to end all the features of that step [e.g. “connecting…website;”, “exhibiting a timeline wall by the collaboration and organizational platform, wherein the timeline wall …and wherein the timeline wall…performance;”]).  
The word “and” should be inserted prior to the last step in claim 3 (e.g. connecting…; …; and saving…to the secured server computer by the collaboration and organizational platform”; note: the saving limitation is modified similarly in line with the above suggestions to clearly indicate a method step as opposed to a further description or an intended use) and inserted prior to the last “wherein…” in a group of “wherein…” (e.g. “wherein…, and wherein…;”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 has been amended to recite “prompted…to fill out…in sequential order”.   However, the specification does not support the above feature.  The specification describes that the user “then prompted to select a template… is prompted to title the project… is prompted to upload the film… selects "movie" when prompted… is prompted to create individual departments” (e.g. in pages 24-26) and “Drawings uploaded will be displayed one after another in sequence” (e.g. in page 17), but it does not describe that the user is prompted to fill out the structure, script, and basic outline in sequential order (or what this means).  With respect to a template, the specification only generally states that “the user may begin to fill out the structure, script, and basic outline of the film” (e.g. in page 25).  As such, the claim lacks written description.  At best, the claim is misleading.
the user is prompted to create individual departments” (e.g. in page 26).  As can be seen, the user does not segregate (i.e. divide) departments, only creating departments.  As such, the claim lacks written description.  At best, the claim is misleading.
Claim 3 has been amended to recite “the platform displaying pre-existing movie breakdowns of known popular blockbuster productions”.  However, the specification only generally describes “Ready Movie Break-downs made by other users are available” (e.g. in page 14) and “find a movie that the user enjoys, which already has a movie break-down” (e.g. in page 25), but does not mention anything about “popular blockbuster productions”.  As such, the claim lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "known" in “known popular blockbuster productions” and “known completed theatrical performances” in claim 3 is a relative term which renders the claim indefinite.  The term "known" is not defined by the claim, the specification does not The term "known" varies depending on person, place, etc.  For example, what is known by one person may not be known by another, what is known in one place may not be known in another, etc.  As such, the claim is indefinite.
Claim 3 contains the term “popular blockbuster”.   As best understood by examiner, applicant may be using the term “popular blockbuster” or “blockbuster” for a production to mean a popular and financially successful production.  However, this is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "popular blockbuster" varies depending on person, place, etc.  For example, what is considered popular and/or financially successful in one place may not be considered popular and/or financially successful in another, etc.  As such, the claim is indefinite.  However, in the instance that applicant intends “blockbuster” to refer to the trademark/trade name BLOCKBUSTER, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roenning et al. (US 20110307527 A1) in view of Matsuda et al. (US 20120210230 A1), Ritcher et al. (US 20070266327 A1), Cioni et al. (US 20140282087 A1), Teller (US 20130246063 A1), and Shapiro et al. (US 20120281114 A1).
As per claim 3, Roenning teaches a computer-based system method configured to facilitate the organization, coordination, and execution of a theatrical performance by users (e.g. in paragraph 3, “organization of the production of a media project (e.g., film, episode of a ”) comprising: connecting a server computer to the internet, the server computer hosting a collaboration and organizational platform on a website (e.g. in paragraphs 187 and 184, “in some embodiments, the [“media production application”] is provided as part of a server-based solution” including “the application runs on a server while a user interacts with the application via a separate machine remote from the server”, i.e. the server hosts the production application on “a web site via the Internet” and paragraphs 3, 138, and 142, facilitating “organization of the production… enable users to either add a scene… Users can also select an item in order to perform various actions”); the collaboration and organizational platform exhibiting a timeline wall (e.g. in figure 16 and paragraphs 25 and 135, “a presentation of the project outline of some embodiments… project outline 1605 illustrates the scenes of a media presentation ("LA Vacation") in chronological order (within the presentation)”, i.e. represents a timeline); the platform posing templates to users to inform the foundation of the theatrical production (e.g. in abstract, paragraph 10, , and 54, “automatically creates data structures [i.e. templates] for the story sections and the characters, and ”, etc.), wherein the templates include timing slots and blanks in which users are prompted, by the platform, to fill out a structure, script, and basic outline of a performance in sequential order (e.g. in paragraphs 54, 93-94, 101-102, 133, and 135,  “From the script, initial data structures for story sections (e.g., scenes) and characters may be generated”, but “use a blank” when information is missing requiring a user to perform “manual data entry” [i.e. fill out] via “user interface of the media production application [i.e. prompt]” such as “data entry introduction dialog box [i.e. prompt]”, the information including entering “scene information [to scene]… script” and various other information related to an outline, wherein the “outline 1605 illustrates the scenes of a media presentation ("LA Vacation") in chronological order (within the presentation)”, i.e. timing shown as slots in figure 16); said timeline wall as titled by the users (e.g. in paragraphs 95, 101-102, and 184 and figure 16 showing “the project title is "LA Vacation"… information about the project: title…may be input” and edited by users); the platform providing text fields, the text fields configured to receive plot points of the theatrical production (e.g. in paragraph 101 and figure 10, “allows a user to enter” information such as a scene description in fields showing “Jeff and Mary do exploring the area” and “hit by the Station Fire”); the platform displaying movie breakdowns (e.g. in figures 10 and 16 and paragraphs 1, movie… user interface 900 [and/or] project outline 1605 illustrates the scenes”); wherein the movie breakdowns facilitate changes to the characters, locations, costumes, and timing of the theatrical production in creation and the user making changes to the characters, locations, costumes, and timing via the platform (e.g. in paragraphs 93, 95, 101-102, 145, and 186, “data entry… enables a user to select a type of data to enter… characters, locations… costumes” allowing user to both “enter and edit” for the various types of data and “user input to move a selectable item may be a click and drag… scene item 1805 representing Act 2, Scene 1 has been moved such that it is between the items representing Act 2, Scene 4 and Act 2, Scene 5”, i.e. timing); the platform saving the changes made to the movie breakdowns and content of the text fields to the server computer (e.g. in paragraphs 46, 101-102 and 187, “Information about each entity may be stored within the data structure… edit… server-based”, i.e. changes to data stored to server), but does not specifically teach wherein the timeline wall is scalable such that it may be zoomed in to a detailed moment in the timeline of the theatrical performance; wherein the timeline wall is scalable such that it may be zoomed out to depict an overview of the entire production of the theatrical performance; wherein the templates include empty frames; the platform prompting users to segregate departments, forming segregated departments, said segregated departments outlined on said timeline wall; the segregated departments compartmentalizing aspects of the theatrical performance including script, cinematography, choreography, lighting, costume, props, and editing; the platform displaying an emotional timeline graph; wherein the emotional timeline graph is a digital representation of the emotional progression of the theatrical production on an act-by-act basis; the emotional timeline graph depicting an emotion line pertaining to the emotional progression of each character of the theatrical production; wherein the movie breakdowns include pre-existing movie breakdowns of known popular blockbuster productions, said pre-existing movie breakdowns to be selected by users to mimic the timing and length of known completed theatrical performances and including lighting and wherein the server computer is a secured server computer.  However, Matsuda teaches a timeline wall scalable such that it may be zoomed in to a detailed moment in a timeline of a production and the timeline wall scalable such that it may be zoomed out to depict an overview of an entire production of the production (e.g. in paragraphs 8-9, “editing application displays the entire contents of the media presentation that are currently being composited and edited in the timeline when the user zooms out the timeline to a certain level using the zoom control… When the user zooms in the timeline towards a certain level using the zoom level control, the media-editing application displays individual…frames”) and a template including empty frames to fill out (e.g. in paragraphs 8 and 38, clips of a production includes frames and “creating an empty compound clip and then adding other media clips to the compound clip”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roenning to include the teachings of Matsuda a presentation of the project outline of some embodiments… project outline 1605 illustrates the scenes of a media presentation ("LA Vacation") in chronological order (within the presentation)”, i.e. represents a timeline) and Ritcher teaches prompting users to segregate departments, forming segregated departments, said segregated departments outlined on a user interface, the segregated departments compartmentalizing aspects of the theatrical performance including script, cinematography, lighting, costume, and props (e.g. in abstract and paragraphs 2, 5, and 26, “A department bar 11 provides a space where the user can set up department buttons 12 for the departments… props, camera [i.e. cinematography] … script” and “lighting… costume” ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ritcher because one of ordinary skill in the art would have recognized the benefit of further organizing relevant information for a production.  Cioni teaches departments including choreography and editing (e.g. in paragraphs 9-10, “editor… choreographer”) and a server computer including a secured server computer (e.g. in paragraph 111 and 131, “system 21 includes a security feature… establishes communication with the Internet 304--specifically to one or more servers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date  Teller teaches displaying an emotional timeline graph, wherein the emotional timeline graph is a digital representation of an emotional progression of a production on an act-by-act basis, the emotional timeline graph depicting an emotion line pertaining to the emotional progression of each character of the production (e.g. in paragraphs 36 and 79, “graph may be produced and used to visualize the moods or the like of various characters over the course of” a production and figure 14 showing a line for each character that represents emotions/moods changing over time spanning the scenes [i.e. acts] of the production).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Teller because one of ordinary skill in the art would have recognized the benefit of allowing a user to set forth the emotion that the user wants to impart to portions of a production.  Shapiro teaches movie breakdowns include pre-existing movie breakdowns of known popular blockbuster productions, said pre-existing movie breakdowns to be selected by users to mimic the timing and length of known completed theatrical performances and said pre-existing movie breakdowns further including lighting (e.g. in paragraphs 5, 45-46, 54-55, and 69, “video template may include timing instructions and control instructions keyed to the timing instructions… selection may be [i.e. a length]” and in paragraph 40, “lighting conditions specified in the video template”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Shapiro because one of ordinary skill in the art would have recognized the benefit of allowing users to film a production in a similar manner to known movies.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Powell (US 20050022125 A1) teaches “A Script… costumes and props” (e.g. in paragraphs 20 and 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/11/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176